Citation Nr: 0400389	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-00 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for infertility.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran served on active duty from January 1993 to 
February 1995. 

In May 2001, the veteran filed a claim for service connection 
for PTSD and for infertility.  His claim was denied in a 
January 2002 RO decision.  The veteran filed a Notice of 
Disagreement in February 2002.

The veteran was granted service connection for PTSD in a July 
2002 rating decision and was awarded a 10 percent disability 
rating.  The veteran disagreed with the rating assigned and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in December 2002.  

The Board notes that the veteran requested a RO hearing in 
his February 2002 notice of disagreement.  Subsequently, he 
repeatedly requested that the hearing be rescheduled pending 
receipt of additional evidence.  In June 2002, the veteran 
notified the RO that he would not report for a scheduled June 
2002 hearing but that he might be asking for a hearing after 
additional evidence was received.  There are no subsequent 
hearing requests of record, including in the spaces provided 
on the VA Form 9.  Because there is no indication that the 
veteran currently desires a hearing, the Board will proceed 
with adjudication of the appeal.  

The issue of entitlement to service connection for 
infertility will be addressed in the REMAND portion of this 
decision.




FINDING OF FACT

The veteran's PTSD is manifested by depression, nightmares 
and social withdrawal.  


CONCLUSION OF LAW

The criteria for a higher disability rating for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluates as 10 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103;  see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the July 
2002 rating decision and by the October 2002 statement of the 
case (SOC) of the pertinent law and regulations, of the need 
to submit additional evidence on his claim and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, the veteran was informed by means of the 
October 2002 SOC as to the kind of evidence he was required 
to provide and the kind of evidence VA would attempt to 
obtain on his behalf.  The SOC explained that VA would obtain 
government records and would make reasonable efforts to help 
him get other relevant evidence, such as private medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

In addition, the RO sent the veteran a letter in July 2003 
which specifically described what the evidence must show to 
support his claim.  That letter also described the evidence 
the RO was working to obtain.

The Board finds that these documents properly notified the 
veteran and his representative of the information and medical 
or lay evidence not previously provided to the Secretary that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion the Secretary 
would attempt to obtain on behalf of the veteran.  The Board 
notes that even though both documents requested a response 
within 30 days they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO prior to the expiration of the one-year 
period following the October 2002 notification of the veteran 
of the evidence necessary to substantiate his claim, does not 
render the RO's notice invalid or inadequate.  Cf. Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the Secretary from making a decision on 
a claim before the expiration of the one-year period referred 
to in that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  Therefore, he was properly notified of his 
statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO requested and obtained the veteran's 
service medical records.  The veteran submitted military 
records in January 2002 and private medical records in 
January 2002.  The veteran was afforded a VA examination in 
July 2002.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He initially requested a hearing, but 
repeatedly asked that it be postponed.  He did not check any 
of the hearing options presented on the VA Form 9.  However, 
the veteran's  representative has submitted written argument 
in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the[se] 
claim[s] has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with alcohol dependence.  The law generally 
precludes compensation for alcohol abuse.  See 38 C.F.R. § 
3.1(n), 3.301 (2003); see also Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The July 2002 
VA examiner described the veteran's alcohol dependence as 
being in sustained full remission.  Therefore, it appears 
that all of the veteran's current psychiatric symptomatology 
is due to his PTSD.  In any event, the Board will consider 
all of the veteran's current psychiatric symptoms as if they 
are a part of the veteran's service-connected PTSD.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2003).  
Although Diagnostic Code 9411 pertains specifically to PTSD, 
with the exception of eating disorders, all mental disorders, 
including PTSD and depersonalization disorders, are rated 
under the same criteria in the rating schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

Specific schedular criteria

Diagnostic Code 9411 provides the following levels of 
disability: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes] (2003).

Schedular rating

The Board has reviewed the evidence of record, as well as the 
pertinent rating criteria, and has determined that a rating 
higher than 10 percent is not warranted for the veteran's 
PTSD.  

With reference to the criteria for the next higher 30 percent 
level, presented above, the Board acknowledges that the 
veteran currently displays some of the symptoms that are 
associated with a 30 percent rating, including a depressed 
mood and sleep impairment.  The veteran stated in the July 
2002 VA examination report that he suffers nightmares and 
sleep disturbance.  Further, he was noted by the examiner to 
have a blunted affect and a dysphoric and sad mood.  

However, in the Board's view, the critical distinction 
between the 10 percent and 30 percent levels does not appear 
to be the specific symptoms displayed by the veteran but 
rather the severity of such symptoms.  Indeed, the 10 percent 
level does not even enumerate specific symptoms, but simply 
refers to them generically as "mild or transient symptoms."  
By the wording of the criteria, the critical distinction 
between these two levels appears to be the impact of the 
symptoms on the veteran's daily life; or more specifically, 
on his level of occupational and social functioning.  
Moreover, the Court has held that the Board's inquiry is not 
necessarily strictly limited to the specific criteria found 
in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) [the criteria set forth in the rating formula 
for mental disorders do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating].  

Thus, boiled down, a 30 percent evaluation requires such 
occupational and social impairment as would approximate 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  In this 
case, the Board can find no indication from either the 
medical evidence or the veteran's statements that such a 
level of impairment has resulted from the veteran's PTSD.

The primary medical evidence in this case comes from a July 
2002 VA examination report.  That report shows with respect 
to occupational impairment, that the veteran is currently 
employed as a welding supervisor in a shop where he has 
worked for the past four years.  The veteran told the 
examiner that he works, on average, about 52 hours per week 
and has not missed any significant amount of work during the 
past two years because of psychological (or physical) 
conditions.  In a February 2000 psychiatric progress note, 
the veteran reported that he worked approximately 50 hours 
per week.  The Board can identify no evidence which indicates 
that the veteran is intermittently unable to perform 
occupational tasks and the veteran has pointed to no such 
evidence.  

With respect to social impairment, the Board finds that while 
the veteran's PTSD has arguably resulted in some impairment, 
it does not appear to reach the level contemplated for a 30 
percent rating.  In other words, it does not approximate 
"intermittent periods of inability to perform occupational 
tasks."  The veteran appears to have essentially normal 
family relationships.  Although a February 2000 psychiatric 
progress note shows that he was withdrawn even from family 
social activities, the July 2002 report shows that he lives 
with his parents and contributes to household expenses.  He 
stated that he visits with sister often.  He occasionally 
will go fishing with his father.  He watches television shows 
with his parents. 

The veteran also has maintained a close friendship outside 
the family with someone whom he has known for the past 19 
years.  Their activities consist of going fishing, cruising, 
and playing video games, according to the examination report.  
The Board notes that the veteran stated that he does not 
associate with any extended family members by his own choice.  
The July 2002 examiner quoted him as saying, "I am not a 
sociable person".  The veteran claims that he has no 
hobbies.  He does not read books or newspapers.  He does not 
attend church services nor does he belong to any social or 
veteran organizations.  However, it does not appear that the 
veteran attributes this to his PTSD, nor did the July 2002 
examiner.  The veteran stated that he was used to being 
solitary, and that he has been that way all his life.  In 
other words, the veteran appears to attribute his solitary 
nature to personality and preference, rather than to the 
onset of PTSD symptoms, or to his time in the military.  

The Board additionally observes that the veteran, age 30, 
does not date currently.  According to the evidence of 
record, this has to do with physical injuries stemming from 
his lower body being crushed by a tank turret, including 
scarring and infertility, than it does from his PTSD.  He has 
dated in the past.

In short, based on the medical evidence and the veteran's 
statements, the Board can identify no basis on which to find 
that his PTSD has resulted in such social impairment as is 
required for a 30 percent rating.

With respect to other symptoms associated with a 30 percent 
level, the Board can identify no evidence for such symptoms 
as suspiciousness, panic attacks (weekly or less often), or 
mild memory loss (such as forgetting names, directions, 
recent events).

Overall, the Board finds that the evidence presented does not 
show a level of symptomatology reflective of the 30 percent 
level.  In essence, the degree of symptomatology described 
for the 30 percent level in the rating schedule is more 
severe than that displayed by the evidence of record.  

The veteran's current GAF score of 66 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  This is consistent 
with the stated criteria of the 10 percent level, e.g., 
"mild or transient symptoms."  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  

The Board acknowledges evidence that the veteran's level of 
symptomatology has been higher in the past.  An October 1998 
examination report shows that the veteran experienced an 
exacerbation of symptoms, including a bout of depression, 
social withdrawal, poor sleep, decreased appetite and weight.  
He was assigned a GAF score of 51.  In January 2000, the 
veteran was described as suffering daily vivid recollections 
of his in-service accident.  He was sleeping only 3 to 4 
hours per night.  However, these reports both followed events 
that were noted to have exacerbated the veteran's condition, 
and thus they do not appear to be reflective of his overall 
symptomatology.  The October 1998 report followed a 
rollerblading accident, and the January 2000 report followed 
an automobile accident.  These incidents brought back 
memories of the veteran's in-service stressor event, an 
accident in which he was injured by the rotating turret of a 
tank upon which he was riding.  The veteran reported in 
January 2000 that he felt that he was "in it again" during 
these episodes.  The veteran's alcohol abuse was said to have 
contributed to his automobile accident.  

The Board also notes that these reports both describe the 
veteran's condition prior to the period here on appeal.  None 
of the medical evidence reflective of the period on appeal 
supports symptoms of the severity shown in the October 1998 
and January 2000 reports.  

For these reasons, the board finds that the symptomatology 
reported by the veteran and reflected in the record is not 
consistent with a 30 percent rating, but is more reflective 
of mild symptoms consistent with a 10 percent rating.

The Board has also considered whether a rating higher than 30 
percent is appropriate; however, for many of the reasons 
already discussed, the evidence does not support a conclusion 
that the veteran has symptoms of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name, as is required for a 100 percent evaluation.

The evidence does not support a conclusion that the veteran 
has symptoms of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, as is required for a 70 
percent evaluation.

The evidence does not support a conclusion that the veteran 
has symptoms of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships, as is required for a 50 
percent evaluation.

In denying a higher rating, the Board places great weight on 
the July 2002 evaluation, conducted by a trained psychologist 
who interviewed the veteran and reviewed his medical and 
military history in conjunction with the examination.  The 
GAF score assigned appears to be based on the veteran's 
reported symptomatology.  There have been assigned no lower 
GAF scores during the appeal period, and there is no 
indication of behavior or impairment in functioning 
consistent with lower GAF scores.

In essence, the objective evidence does not disclose the 
impairment of thought processes required for the assignment 
of a rating higher than 10 percent, and the veteran himself 
does not appear to contend that his thought processes are 
impaired to that extreme.

For the reasons stated, the Board finds that a preponderance 
of the evidence is against a showing that the veteran's PTSD 
warrants an increased rating, but finds that the current 10 
percent rating most closely approximates the level of 
symptomatology reported.  The veteran's claim of entitlement 
to an increased rating for PTSD will accordingly be denied.

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD disability has not changed appreciably since he filed 
his informal claim in April 2001.  As noted above, the 
primary evidence comes from the July 2002 examination report.  
There is no evidence of symptoms which would approximate a 
rating higher than 10 percent at any time during the period 
of time here under consideration.  The flare-ups after 
injuries in 1998 and in 2000 predated the effective date of 
service connection, April 30, 2001.  Based on the record, the 
Board finds that a 10 percent disability rating was properly 
assigned for the entire period.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected PTSD.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased rating for PTSD is denied.


REMAND

The January 2002 RO decision included a denial of service 
connection for infertility.  The veteran specifically 
disagreed with that denial in February 2002.  The record does 
not reflect that a SOC has been issued by the RO with respect 
to that issue, or that the veteran has indicated a desire to 
terminate his appeal.

Analysis

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to the Veterans Benefits Administration 
(VBA) so that a SOC may be issued.  

The RO should issue a SOC pertaining to 
the issue of entitlement to service 
connection for infertility, and in 
connection therewith provide the veteran 
with appropriate notice of his appellate 
rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



